*415MEMORANDUM **
Eleanor Masters-Kay appeals from the decision of the Bankruptcy Appellate Panel which affirmed the bankruptcy court’s denial of her motion to reopen her bankruptcy case. Kay’s bankruptcy case was closed in March 2000. In December 2002, she moved to reopen her Chapter 7 case and also sought additional relief. In her motion to reopen, Kay appears to argue, among other things, that her property was undervalued at the time of a foreclosure sale during her bankruptcy proceedings. We affirm for the reason stated by the Bankruptcy Appellate Panel in its October 31, 2003 memorandum.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.